Benham, Judge.
This court having entered on January 4, 1984, a judgment in the above-styled case (169 Ga. App. 527 (313 SE2d 721) (1984)), affirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in Keaton v. State, 253 Ga. 70 (316 SE2d 452) (1984), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


McMurray, C. J., and Birdsong, J., concur.